Fish, J.
The evidence on the trial now under review being, in some material particulars, more favorable for the defendant in error than in the trial under review when the case was formerly here (112 Ga. 365) ; and there being evidence from which the jury could find that the presumption of negligence against the railroad company was not overcome, the refusal to sanction the *839petition for certiorari, complaining that the verdict was contrary to the law and the evidence was not erroneous.
Submitted June 8,
Decided June 27, 1903.
Petition for certiorari. Before Judge Sheffield. Clay superior court. August 23, 1902.
W. JD. Kicldoo and J. D. Ba/tnbo, for plaintiff in error.

Judgment affirmed.


All the Justices concur.